Citation Nr: 0735027	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic service 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of 
Veteran's Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1978 and from August 1979 to July 1981.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his substantive appeal dated May 2004, the veteran 
requested a hearing before a member of the Board at a local 
VA office.  The RO scheduled the veteran for a hearing in 
July 2007 but the veteran failed to attend.  In a letter 
dated in August 2007, the veteran explained that he did not 
receive timely notice of the hearing due to an address change 
and asked to have the hearing rescheduled.  Since the record 
shows good cause for the veteran's failure to appear, the 
Board finds that this matter should be remanded so that the 
hearing may be rescheduled.  38 C.F.R. §§ 19.76, 20.703, 
20.704(b) (2007).  The veteran has also requested that his 
hearing be scheduled on a Monday to accommodate his work 
schedule.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
Hearing and provide adequate notice to 
the veteran in accordance with 38 C.F.R. 
§ 19.76.  If possible, please schedule 
the veteran for a Monday hearing to 
accommodate his work schedule.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006). 



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

